In view of the amended . decision in Levine v. Grey (post, p. 929) handed down simultaneously herewith, the motions for reargument are denied, without costs. Motions by both sides for leave to appeal to the Court of Appeals granted. The following question is certified: Was the order of the Special Term denying defendant’s motion to dismiss the .amended " complaint and -granting defendant’s' second motion, in part, by striking out paragraphs 9, 10, 11, 12, 13, 14, 23, and 24 of the said complaint, properly made? Defendant’s time to answer the amended complaint is extended until fifteen days after the determination of the appeal by the Court of Appeals. Present — Lewis, P. J., Carswell, Adel, Aldrich and Nolan, JJ. [See ante, p. 891.].